Citation Nr: 9913599	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
appellant's claim for service connection for a low back 
disorder.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal pertaining to this 
decision.

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's inservice injuries to his low back were 
acute and transitory.  

3.  There is no competent medical evidence of a chronic back 
disorder having been incurred or aggravated during service.  
The veteran's discharge examination, conducted in January 
1946, found no musculoskeletal disorders.

4.  Post service VA general physical examinations, conducted 
in March 1947, January 1949 and December 1950, were all 
silent as to any complaints or diagnosis of a low back 
disorder.  The January 1949 VA general physical examination 
report concluded that the veteran's back was "normal."

5.  The veteran's current low back disorder is not shown to 
be causally related to his active duty service.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, 
active military.  38 U.S.C.A. §§ 101(16), 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  


II.  Factual Background

A review of the veteran's report of separation from service, 
WD AGO Form 53-55, revealed that he served on active duty in 
the United States Army from September 1944 to January 1946.  
It also noted, in pertinent part, that the veteran was 
awarded a combat infantryman badge.  A separation 
qualification record, WD AGO Form 100, indicated that the 
veteran served as a squad leader of a light mortar squad for 
6 months while assigned to Company L, 383 Infantry Regiment, 
96th Division.

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran's entrance 
examination, dated June 1944, noted essentially normal 
findings throughout.  A treatment report, dated February 
1945, revealed treatment for phytosis on the heels.  A daily 
sick report, dated July 1945, noted that the veteran was 
treated for an unspecified condition.  In January 1946, the 
veteran's discharge examination was conducted.  The report of 
this examination indicated that the veteran had been treated 
for an eye disorder during his active duty service.  A 
psychiatric examination revealed a diagnosis of anxiety 
state, moderate.  The report also noted that no 
musculoskeletal defects were found and that the veteran's 
neurological system was normal.  

In June 1946, the veteran filed an application for service 
connection for an eye disorder.  On his application form, the 
veteran indicated that his eye condition had been present for 
the past year.  He also reported that he had not been treated 
for any sickness, disease or injury since his discharge from 
active duty.  No complaints relating to a back injury were 
noted.

A treatment summary report, dated December 1946, was received 
from G.K. Scholl, M.D.  The report noted the veteran's 
complaints of weakness, general malaise, visual disturbances, 
indigestion and excessive sweating.  No complaints of back 
pain were noted.  The report concluded with an opinion that 
the veteran "has a neurosis which was caused by serving in 
the front lines." 

In January 1946, the RO issued a rating decision that granted 
service connection for anxiety neurosis and assigned thereto 
an initial disability rating of 10 percent, effective January 
1946.  That rating decision also denied service connection 
for a refractive error of the eyes.  

In March 1947, a VA general physical examination was 
conducted.  The examination was performed by G. K. Scholl, 
M.D.  The report noted that following his discharge from the 
service in January 1946, the veteran worked for a grocery 
store from May 1946 until July 1946.  Thereafter, in January 
1947, he obtained employment as a helper with the Johnson 
City Sheet Metal Company.  The examination report listed the 
veteran's general appearance as healthy, muscular development 
as good, carriage as normal, posture as erect and gait as 
normal.  No complaints of or diagnosis of a back disorder 
were listed.  A diagnosis of psychoneurosis anxiety, 
moderate, was given.  

In January 1949, a VA general physical examination was 
conducted.  The report of this examination noted that the 
veteran was employed as a sheet metal worker at the Johnson 
City Sheet Metal Works.  Physical examination revealed, in 
pertinent part, "Chest symmetrical.  Lungs clear.  Heart 
normal.  Abdomen normal.  Back normal." No complaints of or 
diagnosis of a back disorder were listed.   

In December 1950, a VA general physical examination was 
conducted.  The report of this examination indicated that the 
veteran had received no medical treatment recently and that 
he remained employed at Johnson City Sheet Metal Works.  The 
report noted the veteran's complaints of shoulder pain.  He 
also reported that his arms and legs fall to sleep at night.  
The report stated that he "[w]as told by his family doctor 
that this was arthritis."  Physical examination revealed 
normal reflexes of the upper and lower extremities.  The 
report also noted that his gait was normal.  A diagnoses of 
anxiety reaction was given.  

A medical treatment report, dated December 1984, was received 
from J. Amato, 
D. C. (Doctor of Chiropractic). The report noted diagnoses 
of: (1) chronic recurring subluxation at L5 with associated 
radiculitis and intermittent episodes of acute sciatic 
neuralgia; (2) discopathy at L5-S1; (3) osteophytic activity 
at L5; and (4) early degenerative joint disease.

Medical treatment reports, dated July 1988 through August 
1996, were received from G. K. Scholl, M.D.  In a letter, 
dated July 1988, Dr. Scholl indicated that he treated the 
veteran "for a back ailment in 1947 or 1948.  At that time I 
taped his back to help relieve some of the pain."  A 
subsequent letter, dated May 1996, noted that he saw the 
veteran "on several different occasions during 1946, 1947, 
and 1948 for back and neck pain."  A letter, dated August 
1996, noted that no clinical records regarding the veteran's 
treatment were available.  Dr. Scholl also reported that he 
never treated the veteran for a back disorder prior to 1946.  
"After 1946 he was seen on several occasions for back and 
neck pain."

In July 1995, the veteran filed his claim for service 
connection for a low back disorder.  He indicated that he 
suffered back injuries "while I was on active duty at Camp 
Hood, Texas, and in Hawaii during WWII."

A medical treatment report, dated August 1995, was received 
from L. Jackson, D.C.  The report noted the veteran's 
narrative history of injuring his back during service.  It 
also indicated that the veteran's first treatment for a back 
disorder was in September 1975.  The report also noted 
diagnoses of: (1) chronic recurring subluxation at L5 with 
associated radiculitis and intermittent episodes of acute 
sciatic neuralgia; (2) discopathy at L5-S1; (3) osteophytic 
activity at L5; and (4) early degenerative joint disease.

In November 1996, the veteran submitted a statement in 
support of his claim.  In his statement, the veteran alleged 
that he tried to get assistance from the VA for his back 
disorder shortly after his discharge from the service.  He 
also noted that his efforts were discouraged by three VA 
employees "saying there was not any moneys available for 
service injury."  He claimed that he injured his back on 
three separate occasions during his active duty service.  
First, he alleged that his back was injured by a clod of 
flying dirt in October 1944 at Fort Hood, Texas.  He also 
claimed that he injured his back while stationed in Honolulu, 
Hawaii, falling off a three-foot deck.  Finally, he alleged 
that he injured his back as a result of being hit by an 
artillery blast during the Okinawa Campaign in June 1945.  He 
noted that he was treated on multiple occasions for back pain 
during service.

In March 1999, a hearing was conducted before the Board.  The 
veteran testified that he first injured his back during 
training exercises at Fort Hood, Texas.  He claimed that he 
injured his back for a second time while stationed at 
Honolulu, Hawaii.  Specifically, he alleged that he fell off 
a three-foot deck of a kitchen while mopping.  His final back 
injured reportedly occurred during combat on Okinawa.  
Specifically, he alleged that he was knocked into a fox hole 
by an exploding artillery shell.  He stated "[a]nd there was 
a rock protruding in there sticking out a little bit and it 
hit me back there."  He testified that his discharge 
examination was not thorough and that his back at that time 
"wasn't hurting me that much."  Following his discharge, 
the veteran noted that he tried to file a claim for his back 
disorder three or four times, but that "[t]hey just wouldn't 
do it."  He testified that although he was aware of his back 
condition at the time of his discharge, he alleged that it 
did not start to impact his quality of life until 1949 or 
1950.  Since then, he noted that this condition has continued 
and gotten worse.

III.  Analysis

The veteran's claim for service connection for a low back 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his back 
on three separate occasions during his active duty service.  
Specifically, he alleged that his back was injured by a clod 
of flying dirt during training exercises in October 1944 at 
Fort Hood, Texas.  He also claimed that he injured his back 
falling off a three-foot deck while stationed in Honolulu, 
Hawaii.  Finally, he claimed that he injured his back as a 
result of being knocked down by an enemy artillery blast 
during the Okinawa Campaign in June 1945.

The determinative issues presented by this claim are: (1) 
whether the veteran incurred, or aggravated, a chronic low 
back disorder during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his active military service.  As 
noted above, at least one of the veteran's alleged inservice 
back injuries was sustained during combat.  Accordingly, as 
there is evidence in the record noting the veteran's combat 
experience, the presumption under 38 U.S.C.A. §1154 applies.

Section 1154(b) of title 38, United States Code provides that 
"[i]n the case of any veteran who engaged in combat with the 
enemy in active service . . . the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full." 38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. 
§ 3.304(d) (1998).  In addition, its implementation 
regulation, 38 C.F.R. § 304(d) (1998), provides:

(d) Combat. Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation. 

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 U.S.C.A. § 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected, but lightens the burden of a 
veteran who seeks benefits for an alleged service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  

The following three step analysis was set forth by the 
Federal Circuit: first, it must be determined whether the 
veteran has proffered satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease.  
If a veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has 
produced "satisfactory evidence" to satisfy this step.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  Second, it must be determined whether 
such evidence is consistent with the circumstances, 
conditions, or hardships of such service.  If these two 
inquires are satisfied, a factual presumption arises that the 
alleged injury or disease is service connected.  The third 
step of the analysis is to determine whether the government 
has met its burden of rebutting the presumption of service 
connection by clear and convincing evidence to the contrary.

The medical evidence of record reveals that the veteran 
currently has a low back disorder manifested by: (1) chronic 
recurring subluxation at L5 with associated radiculitis and 
intermittent episodes of acute sciatic neuralgia; (2) 
discopathy at L5-S1; (3) osteophytic activity at L5; and (4) 
early degenerative joint disease.

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show that a chronic back disorder was incurred during 
service. See 38 C.F.R. § 3.303(b) (1998).  Although the Board 
accepts the veteran's contentions that he injured his back as 
alleged during service, there is no indication that he 
sustained a chronic back disorder as a result of these three 
alleged incidents.  In this regard, the presumption of 
service connection contained in 38 U.S.C.A. § 1154 has been 
rebutted by clear and convincing evidence. See 38 U.S.C.A. 
§ 1154.  The veteran's discharge examination, dated January 
1946, found no musculoskeletal defects and noted that the 
veteran's neurological system was normal.  In June 1946, the 
veteran filed an application for service connection for an 
eye disorder.  On his application form, the veteran indicated 
that he had not been treated for any sickness, disease or 
injury since his discharge from active duty.  In addition, no 
complaints of pain or treatment for a low back disorder were 
noted.  The report of a VA general physical examination, 
dated March 1947, described the veteran's general appearance 
as healthy, muscular development as good, carriage as normal, 
posture as erect and gait as normal.  No complaints of or 
diagnosis of a back disorder were listed.  The report also 
noted that the veteran was employed as a sheet metal worker.  
A VA general physical examination, dated January 1949, noted 
that the veteran's back was "normal."  It also indicated 
that he remained employed as a sheet metal worker.  

Through his statements and testimony herein, the veteran 
indicated that he was discouraged from filing a disability 
claim for his back following service.  Specifically, his 
letter received in November 1996 noted that "[t]hey 
continued to discourage me, saying there were not any moneys 
available for service injury."  A review of the veteran's 
claims file revealed, however, that he did file a claim for 
service connection for an eye disorder in June 1946.  On his 
application form, the veteran indicated that he had not been 
treated for any sickness, disease or injury since his 
discharge from active duty.  Although the application form 
requests information regarding "any treatment while in 
service," no complaints relating to any back disorder were 
noted.

In support of his claim, the veteran submitted multiple 
statements from Dr. G. K. Scholl, M.D., referring to 
treatment for a back disorder as far back as 1946.  The 
evidence of record at that time, however, conflicts with the 
timing of this alleged treatment.  A treatment summary report 
from Dr. Scholl, dated December 1946, diagnosed the veteran 
with a neurosis.  Although the report was somewhat extensive, 
no complaints or findings concerning a back disorder were 
indicated.  In March 1947, a VA general physical examination 
of the veteran was conducted by Dr. Scholl.  The report of 
this examination described the veteran's general appearance 
as healthy, muscular development as good, carriage as normal, 
posture as erect and gait as normal.  No complaints or 
diagnosis of a back disorder were indicated.  A subsequent VA 
general physical examination report, dated January 1949, 
noted that the veteran's back was "normal."  While the 
Board accepts that Dr. Scholl eventually treated the veteran 
for back pain, the evidence of record does not reflect any 
treatment for this condition within the first few years after 
service.  In this regard, none of the letters refer to an 
inservice back injury.  The letters submitted also vary as to 
the alleged date of initial treatment for back pain.  In his 
most recent letter, dated August 1996, Dr. Scholl indicated 
that he treated the veteran on several occasions "[a]fter 
1946."  In his letter, dated May 1996, Dr. Scholl indicated 
that he treated the veteran for back and neck pain on several 
occasions "during 1946, 1947, and 1948."  A previously 
letter from Dr. Scholl, dated July 1988, noted that he 
treated the veteran "for a back ailment in 1947 or 1948."  

Under these circumstances, including the affirmative findings 
of a normal back on the veteran's discharge and post service 
examinations, the Board concludes that the evidence of record 
is clear and convincing that the veteran's described 
inservice back injuries were not chronic, but were acute and 
transitory conditions.

The veteran has failed to show the required nexus between his 
current low back disorder and his active duty military 
service.  See Caluza, 7 Vet. App. at 506, Dean v. Brown, 8 
Vet. App. 449, 455 (1995), Slater v. Brown, 9 Vet. App. 240 
(1996).  During the course of this appeal, the veteran 
testified and submitted statements alleging that his current 
low back disorder is the result of injuries he incurred 
during his active duty service.  The veteran's sworn 
testimony and other statements, however, are not competent 
evidence to establish the etiology of his current disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current back 
disorder is the result of an inservice injury over three 
decades ago. See Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Although Dr. Scholl's letters noted 
treatment for back pain, there is no indication in any of his 
reports that the veteran's underlying back condition was 
incurred or aggravated during the veteran's active duty 
service.  There is also no showing of continuity of 
symptomatology.  The veteran's discharge examination, dated 
January 1946, found no musculoskeletal defects.  Post service 
VA physical examinations, conducted in March 1947, January 
1949 and December 1950, were all silent as to any complaints 
regarding or diagnosis of a low back disorder.  The January 
1949 VA general physical examination report concluded that 
the veteran's back was "normal." 


ORDER

Service connection for a low back disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

